Per Curiam:
*453Mr. Joseph C. Holliway appeals the Judgment of the Circuit Court of Clay County, Missouri, denying his Rule 24.035 motion for post-conviction relief. Mr. Holliway alleges that his conviction for first-degree involuntary manslaughter should be vacated because his guilty plea was not supported by an adequate factual basis. Because a published opinion would have no precedential value, we have instead provided a memorandum of law to the parties. The judgment is affirmed. Rule 84.16(b).